Exhibit 31.1 CERTIFICATION I, Stephen T. Lundy certify that: 1. I have reviewed this annual report on Form 10-K/A of AspenBio Pharma, Inc. (the “Registrant”); 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of circumstances under which such statements were made, not misleading with respect to the period covered by this report; April 9, 2012 /s/ Stephen T. Lundy Stephen T. Lundy, Chief Executive Officer PRINCIPAL EXECUTIVE OFFICER
